Citation Nr: 1218158	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a claimed anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression). 

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include generalized anxiety disorder, a depressive disorder, and a panic disorder with agoraphobia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is  being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for an innocently acquired psychiatric disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination is necessary in the present case. There is evidence of current psychopathology, reported psychiatric treatment within one year of his discharge from service, and statements as to continuity of symptoms. Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained. See McLendon, supra.

Throughout the record, the Veteran asserted that he began having anxiety attacks in 1953, approximately nine months after he was discharged from service.  He believed that his anxiety attacks were related to his involvement with a special detachment to the Army Chemical Corps testing Agent Orange, and/or as a result of his involvement in an automobile accident while traveling to the site of a top secret chemical warfare mission in February 1951.  During the May 2012 hearing, he testified that he had nightmares since 1952 related to his duties as an Air Force weatherman.

The VA treatment records, dated from May 2009 to March 2011 reflect findings of depression, not otherwise specified (NOS); anxiety NOS; a panic disorder with agoraphobia; and generalized anxiety disorder.

A May 2009 VA mental health initial evaluation record indicated that the Veteran was referred for anxiety symptoms.  The Veteran reported having persistent anxiety since his discharge from service in 1952.  He stated that he sought psychiatric treatment for six months in 1953, but discontinued it because he preferred to "handle things on his own."  

During a September 2009 VA mental health evaluation, the Veteran reported being treated by a psychiatrist during service and being prescribed a medication for his anxiety symptoms.

During the May 2012 hearing, the Veteran testified that, while he serving in the Army, he had been treated at the Walter Reed Army Medical Hospital, but denied treatment for anxiety.  He reported that the private psychiatrist who treated him for anxiety symptoms post-service, in 1953, had passed away.  He denied any psychiatric treatment after 1953 until he sought treatment from VA in 2009.  

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As such, without further clarification, the Board is without medical expertise to ascertain whether any current psychopathology is related to service.  Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and to request that he identify all VA and non-VA health care providers who have treated him for the claimed psychiatric condition.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.  All records and/or responses received should be associated with the claims file. 

2.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder. 

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should diagnose all current and previous psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of generalized anxiety disorder is appropriate.  The examiner should also specifically reconcile these findings with any other opinions/diagnoses of record.  Then, the examiner should answer the following questions: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any innocently acquired psychiatric disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



